People v Carney (2019 NY Slip Op 08421)





People v Carney


2019 NY Slip Op 08421


Decided on November 20, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2018-14706
 (Ind. No. 492/17)

[*1]The People of the State of New York, respondent,
vLeigh Carney, appellant.


Strauss & Kallus PLLC, Goshen, NY (Walter J. Storey of counsel), for appellant.
David M. Hoovler, District Attorney, Goshen, NY (Robert H. Middlemiss of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (Robert H. Freehill, J.), rendered May 31, 2018, convicting her of manslaughter in the second degree, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's sole argument on appeal is that the sentence imposed was excessive. The defendant's valid waiver of the right to appeal precludes appellate review of her argument that the sentence imposed was excessive (see People v Sanders, 25 NY3d 337, 340; People v Ramos, 7 NY3d 737, 738; People v Lopez, 6 NY3d 248, 256).
SCHEINKMAN, P.J., LASALLE, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court